APPEAL OF FLORA LAVENSON, EXECUTRIX, ESTATE OF GUS LAVENSON.Lavenson v. CommissionerDocket No. 3598.United States Board of Tax Appeals4 B.T.A. 814; 1926 BTA LEXIS 2176; September 15, 1926, Decided 1926 BTA LEXIS 2176">*2176 R. H. Cost, C.P A., for the petitioner.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON4 B.T.A. 814">*814  This is an appeal from the determination of deficiencies for the calendar years 1919, 1920, 1921, and 1922, in the total amount of $994.99.  FINDINGS OF FACT.  Gus Lavenson died August 11, 1922.  During the calendar years 1919, 1920, and 1921, and until the date of his death in 1922, he was a resident and citizen of California, married and living with his wife.  At the time required by law, Gus Lavenson and his wife filed separate returns for the years involved, each reporting onehalf of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income shown by his returns by the amounts reported by his wife, and computed the deficiency of $994.99.  OPINION.  LITTLETON: The decision of the question involved in this proceeding is governed by the opinion of the court in , and the decision of the Board in the 1926 BTA LEXIS 2176">*2177 . Judgment for the Commissioner.